          Case 3:19-cv-08285-MTL Document 39 Filed 05/29/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9    Save the Colorado, et al.,                         No. CV-19-08285-PCT-MTL
10                    Plaintiffs,                        ORDER
11    v.
12    United States Department of the Interior, et
      al.,
13
                      Defendants.
14
15            Before the Court is the Motion to Intervene filed by the Central Arizona Water
16   Conservation District, the Metropolitan Water District of Southern California and the
17   Southern Nevada Water Authority (collectively, “the Lower Basin Contractors” or “the
18   Contractors”). (Doc. 35.) For the reasons expressed herein, the Court grants the Motion
19   pursuant to Rule 24(a) of the Federal Rules of Civil Procedure.
20   I.       BACKGROUND
21            This action has the potential to affect the flow of water in the Colorado River (the
22   “River”). The Lower Basin Contractors are not-for-profit water utilities. (Doc. 35 at 3.)
23   They have contracts with the United States for delivery of water from the River. (Id. at 5.)
24   That water is then used to serve the Lower Basin Contractors’ customers. (Id. at 6-8.)
25   Additionally, the Contractors are signatories to agreements concerning the River such as
26   the Colorado River Drought Contingency Plan Agreements. (Id. at 6.)
27   ///
28   ///
       Case 3:19-cv-08285-MTL Document 39 Filed 05/29/20 Page 2 of 3



 1   LEGAL ANALYSIS
 2          A.     Standard for Mandatory Intervention
 3          Rule 24(a)(2) of the Federal Rules of Civil Procedure commands that a court grant
 4   a timely motion to intervene if the movant: (1) “claims an interest relating to the property
 5   or transaction” at issue; (2) is situated in a way that “disposing of the action may as a
 6   practical matter impair or impede the movant’s ability to protect its interest”; and (3)
 7   “existing parties [do not] adequately represent that interest.” The Court must also consider
 8   whether intervention will cause prejudice or undue delay. Fed. R. Civ. P. 24(b)(3).
 9          B.     Application
10          Given the early stage of this case and that the administrative record has not yet been
11   filed, the Court finds that the motions are timely. For the same reasons, intervention will
12   not cause prejudice or undue delay.
13          The Lower Basin Contractors have alleged an interest in their states’ respective
14   apportionment of water under the Colorado River Compact as well as rights under water
15   delivery contracts with the United States. (Doc. 35 at 11.) They also allege an interest in
16   how River water is stored, which this lawsuit might impact. (Id.) As to the second prong,
17   the Lower Basin Contractors note that the outcome of this case has the potential to affect
18   water releases and cause disruptions in service for the Contractors and their customers. (Id.
19   12-13.) Thus, this case could impair or impede the Contractors’ interests. Finally, Lower
20   Basin Contractors interests do not completely overlap with the federal defendants. The
21   Contractors have to fulfill contract obligations, in part to ensure that tens of millions of
22   customers have water, whereas the federal government’s interests are broader. (Id. at 14.)
23   The Court must allow the Contractors to intervene.
24          Accordingly,
25          IT IS ORDERED granting the Motion to Intervene (Doc 35) pursuant to Fed. R.
26   Civ. P. 24(a)(2).
27          IT IS FURTHER ORDERED that, consistent with the Scheduling Order’s
28   application to the Distributor’s Association Intervenor (Doc. 25), the Lower Basin


                                                 -2-
       Case 3:19-cv-08285-MTL Document 39 Filed 05/29/20 Page 3 of 3



 1   Contractors shall have an additional 3 days for filings for the limited purpose of avoiding
 2   duplication with the government Defendants.
 3                 Dated this 29th day of May, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
